Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 1 of 16




  EXHIBIT A
       Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 2 of 16




                                   THIS IS NOT AN ARBITRATION  COMPLAINT
                                                             Filed  and Attested by the
                                   AN ASSESSMENT OF DAMAGES     HEARING
                                                            Office  of Judicial Records
                                   IS REQUIRED                  19 APR 2021 09:41 am
 SIMON & SIMON, P.C.                                                   S. RICE
 BY: Marc I. Simon, Esquire           James Gundlach, Esquire
     Joshua A. Rosen, Esquire         Christopher Green, Esquire
     Matthew J. Zamites, Esquire      Lauren Mazzitelli, Esquire
     Brian F. George, Esquire         William Nieves, Esquire
     Andrew Baron, Esquire            Kane Daly, Esquire
     Antima Chakraborty, Esquire      Brittany Sturges, Esquire
     Joshua Baer, Esquire             Matthew Dobson, Esquire
     Michael K. Simon, Esquire        Kelly Peterson, Esquire
     Sam Reznik, Esquire              Sarkis Dramgotchian, Esquire
     Mary G. McCarthy, Esquire
     Harry Gosnear, Esquire
     Daniel Ward, Esquire


 Attorney ID No.’s:                   Attorneys for Plaintiff
 201798

 1818 Market Street, 20th Floor
 Philadelphia, PA 19103
 (215-467-4666)
____________________________________
Harry Bailey                             :      IN THE COURT OF COMMON PLEAS
2443 N 11th St., Apt. #1203              :      PHILADELPHIA COUNTY
Philadelphia, PA 19133                   :
                             Plaintiff   :      March Term 2021
        v.                               :
                                         :
Cory M. Goldstein                        :      No.: 00201
23 Darby Ln.                             :
Cherry Hill, NJ 08002                    :
                                     And :
Stirling Towing & Transport, LLC         :
4251 Stirling St.                        :
Philadelphia, PA 19135                   :
                             Defendants :




                                                                           Case ID: 210300201
       Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 3 of 16




                                    NOTICE TO DEFEND

                   NOTICE                                        AVISO
  You have been sued in court. If you wish to
                                       Le han demandado a usted en la corte. Si usted
                                     quiere defenderse de estas demandas expuestas en
defend against the claims set forth in the
following pages, you must take action within
                                     las páginas siguientes, usted tiene viente (20) días
                                     de plazo al partir de la fecha de la demanda y la
twenty (20) days after this complaint and notice
are served, by entering a written appearance
                                     notificación.       Hace falta asentar una
personally or by attorney and filing in writing
                                     comparecencia escrita o en persona o con un
with the court your defenses or objections to the
                                     abogado y entregar a la corte en forma escrita sus
claims set forth against you. You are warned
                                     defensas o sus objeciones a las demandas en contra
that if you fail to do so the case may proceed
                                     de su persona. Sea avisado que si usted no se
without you and a judgment may be entered
                                     defiende, la corte tomará medidas y puede
against you by the court without further notice
                                     continuar la demanda en contra suya sin previo
for any money claimed in the complaint or for
                                     aviso o notificación. Además, la corte puede
any other claim or relief requested by Ms.
                                     decidir a favor del demandante y requiere que
Olson. You may lose money or property or
                                     usted cumpla con todas las provisiones de esta
other rights important to you.       demanda. Usted puede perder dinero o sus
YOU SHOULD TAKE THIS PAPER TO propiedades u otros derechos importantes para
YOUR LAWYER AT ONCE. IF YOU DO usted.
NOT HAVE A LAWYER OR CANNOT LLEVE ESTA DEMANDA A UN ABOGADO
AFFORD ONE, GO TO OR TELEPHONE IMMEDIATAMENTE.                       SI NO TIENE
THE OFFICE SET FORTH BELOW TO FIND ABOGADO O SI NO TIENE EL DINERO
OUT WHERE YOU CAN GET LEGAL HELP. SUFICIENTE DE PAGAR TAL SERVICIO,
  PHILADELPHIA BAR ASSOCIATION VAYA EN PERSONA O LLAME POR
                                     TELÉFONO A LA                 OFICINA CUYA
      LAWYER REFERRAL AND
                                     DIRECCION SE ENCUENTRA ESCRITA
      INFORMATION SERVICE
                                     ABAJO PARA AVERIGUAR DONDE SE
           One Reading Center
                                     PUEDE CONSEGUIR ASISTENCIA LEGAL.
     Philadelphia Pennsylvania 19107
          Telephone: (215) 238-1701                 ASOCIACIÓN DE LICENCIADOS DE
                                                                FILADELFIA
                                                      SERVICIO DE REFERENCIA E
                                                         INFORMACIÓN LEGAL
                                                            One Reading Center
                                                       Filadelfia, Pennsylvania 19107
                                                         Teléfono: (215) 238-1701




                                                                              Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 4 of 16




            PLAINTIFF HARRY BAILEY’S FIRST AMENDED COMPLAINT

       1.      Plaintiff, Harry Bailey, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Complaint.

       2.      Upon information and belief, Defendant, Cory M. Goldstein is a resident of the

State of New Jersey, residing at the address listed in the caption of this Complaint.

       3.      Defendant, Stirling Towing & Transport, LLC, is a business entity registered to do

business in the Commonwealth of Pennsylvania, with a business address listed in the caption of

this Complaint.

       4.      On or about August 30, 2020, at or about 6:00 p.m., Plaintiff, Harry Bailey, was the

operator of a motor vehicle traveling at or near the intersection of US-1 & I-76, in Philadelphia,

PA.

       5.      At or about the same date and time, Defendant, Cory M. Goldstein, was the operator

of a motor vehicle, which was owned by Defendant, Stirling Towing & Transport, LLC, which

was traveling at or near the aforesaid intersection and/or location of Plaintiffs’ vehicle.

       6.      At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision causing the Plaintiff’s vehicle to strike the Defendants’ vehicle.

       7.      At all times relevant hereto, upon information and belief, Defendant, Cory M.

Goldstein, was operating the aforementioned defendant, Stirling Towing & Transport, LLC’s

motor vehicle as defendant’s agent, servant and/or employee acting in the scope of their agency.

       8.      The aforesaid motor vehicle collision was caused by the Defendants negligently,

recklessly and/or carelessly, operating his/her vehicle in such a manner so as to cause the Plaintiff’s

vehicle to strike the Defendants’ vehicle, including by recklessly speeding by Plaintiff, recklessly

darting in front of Plaintiff’s vehicle, and, despite Defendants knowing the danger and undue




                                                                                              Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 5 of 16




and/or excessive risk of harm such behavior posed to Plaintiff and others on the road, recklessly

slamming on the breaks in an attempt to further dart over to a disabled vehicle on the side of the

road.

        9.     As a direct and proximate result of the joint and/or several and/or direct or vicarious

negligence and/or carelessness and/or recklessness of the Defendants, Plaintiff has sustained

serious permanent personal injuries and damages.

        10.    As a result of the incident, Plaintiffs suffered severe and permanent injuries

including to the neck, as well as back pain, as set forth more fully below.

                                         COUNT I
                              Harry Bailey v. Cory M. Goldstein
                         Personal Injury—Negligence & Recklessness

        11.    Plaintiff incorporate by reference herein the allegations set forth in the

aforementioned paragraphs of this Complaint, inclusive, as if set forth herein at length.

        12.    The negligence, recklessness and/or carelessness of Defendant, which was the

direct and sole cause of the aforesaid motor vehicle collision and the resultant injuries and damages

suffered by the Plaintiff, consisted of the following:

                   a. Operating vehicle in a negligent manner as to cut off Plaintiff then slam on

                       their breaks, causing the Plaintiff’s vehicle to strike the Defendant’s

                       vehicle;

                   b. Operating his/her vehicle into Plaintiff’s lane of travel;

                   c. Failing to maintain proper distance between vehicles;

                   d. Operating his/her vehicle in a negligent, reckless and/or careless manner so

                       as to cause the Plaintiff’s vehicle to strike the Defendant’s vehicle without

                       regard for the rights or safety of Plaintiff or others, including by recklessly




                                                                                            Case ID: 210300201
Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 6 of 16




           speeding by Plaintiff, recklessly darting in front of Plaintiff’s vehicle, and,

           despite Defendants knowing the danger and undue and/or excessive risk of

           harm s such behavior posed to Plaintiff and others on the road, recklessly

           slamming on the breaks in an attempt to further dart over to a disabled

           vehicle on the side of the road;

        e. Failing to have his/her vehicle under proper and adequate control;

        f. Operating his/her vehicle at a dangerous and excessive rate of speed under

           the circumstances;

        g. Violation of the assured clear distance rule;

        h. Failure to keep a proper lookout;

        i. Failure to apply brakes earlier to stop the vehicle without causing the

           Plaintiff’s vehicle to strike the Defendant’s vehicle;

        j. Being inattentive to his/her duties as an operator of a motor vehicle;

        k. Disregarding traffic lanes, patterns, and other devices;

        l. Driving at a dangerously high rate of speed for conditions;

        m. Failing to remain continually alert while operating said vehicle;

        n. Failing to perceive the highly apparent danger to others which the actions

           and/or inactions posed;

        o. Failing to give Plaintiff meaningful warning signs concerning the

           impending collision;

        p. Failing to exercise ordinary care to avoid a collision;

        q. Failing to be highly vigilant and maintain sufficient control of said vehicle

           and to bring it to a stop on the shortest possible notice;




                                                                                Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 7 of 16




                  r. Operating said vehicle with disregard for the rights of Plaintiff, even though

                     Defendant was aware or should have been aware of the presence of Plaintiff

                     and the threat of harm posed to Plaintiff;

                  s. Continuing to operate the vehicle in a direction towards the Plaintiff’s

                     vehicle when Defendant saw, or in the exercise of reasonable diligence,

                     should have seen, that further operation in that direction would result in a

                     collision;

                  t. Driving too fast for conditions;

                  u. Violating the Pennsylvania Vehicle Code, including being cited for a

                     violation of Title 75, § 3714 titled “Careless driving,” and as such

                     Defendants were cited for “driv[ing] a vehicle in a careless disregard for the

                     safety of persons or property…”;

                  v. Failing to operate said vehicle in compliance with the applicable laws and

                     ordinances of the Commonwealth of Pennsylvania, pertaining to the

                     operation and control of motor vehicles.

                  w. Operating his/her vehicle with reckless, willfull and/or wanton disregard for

                     the safety of plaintiff by operating his/her vehicle while being distracted

                     and/or otherwise impaired in blatant disregard for the health, safety,

                     welfare, well-being and rights of Plaintiff.

       13.    As a direct and consequential result of the negligent, reckless and/or careless

conduct of the Defendant, described above, the Plaintiff suffered various serious and permanent

personal injuries, serious impairment of bodily function and/or permanent serious disfigurement




                                                                                          Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 8 of 16




and/or aggravation of pre-existing conditions and others ills and injuries including to the neck, as

well as back pain, all to Plaintiff’s great loss and detriment.

       14.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff0s’ great financial detriment and loss, Plaintiff has in the past, are presently, and

may in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       15.     As an additional result of the carelessness and/or negligence of Defendant, Plaintiff

has suffered emotional injuries, along with the physical injuries suffered.

       16.     As a direct result of the negligent, recklessness and/or careless conduct of the

Defendant, Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       17.     As a further result of Plaintiff’s injuries, they have in the past, are presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       18.     Furthermore, in addition to all the injuries and losses suffered, the Plaintiff has

incurred or will incur medical, rehabilitative and other related expenses in an amount equal to or

in excess of the basic personal injury protection benefits required by the Pennsylvania Motor

Vehicle Financial Responsibility Law, 75 Pa. C.S. Section 1701 et. seq. as amended.

       WHEREFORE, Plaintiff, Harry Bailey, pray for judgment in their favor and against

Defendant, Cory M. Goldstein, in an amount in excess of Fifty Thousand ($50,000.00) Dollars,

plus all costs and other relief this court deems just.




                                                                                            Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 9 of 16




                                            COUNT II
                       Harry Bailey v. Stirling Towing & Transport, LLC
                                    Negligent Entrustment

       19.      Plaintiff incorporate the foregoing paragraphs of this Complaint as if set forth fully

at length herein.

       20.      The negligence and/or carelessness of Defendant, Stirling Towing & Transport,

LLC, which was a proximate cause of the aforesaid motor vehicle collision and the resultant

injuries and damages sustained by the Plaintiff, consists of the following:

             a. Permitting Defendant, Cory M. Goldstein to operate the motor vehicle without first

                ascertaining whether or not he was capable of properly operating said vehicle;

             b. Permitting Defendant, Cory M. Goldstein, to operate the motor vehicle when

                Defendant, Stirling Towing & Transport, LLC, knew, or in the exercise of due care

                and diligence, should have known that Defendant, Cory M. Goldstein, was capable

                of committing the acts of negligence set forth above;

             c. Failing to warn those persons, including the Plaintiff, that Defendant, Stirling

                Towing & Transport, LLC, knew, or in the existence of due care and diligence

                should have known, that the Plaintiff would be exposed to Defendant, Cory M.

                Goldstein’s negligent operation of the motor vehicle.

             d. Otherwise negligently entrusting said vehicle to Cory M. Goldstein.

       21.      As a direct result of the negligent and/or careless conduct of Defendant, the Plaintiff

suffered various serious and permanent personal injuries, serious impairment of bodily function,

permanent serious disfigurement, aggravation of certain injuries and/or other ills and injuries

including, to the neck, as well as back pain, all to Plaintiff’s great loss and detriment.




                                                                                             Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 10 of 16




       22.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, are presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       23.     As an additional result of the carelessness and/or negligence of Defendant, Plaintiff

has suffered emotional injuries, along with the physical injuries suffered.

       24.     As a direct result of the negligent, reckless and/or careless conduct of the

Defendant, Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       25.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, are presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

       26.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

have also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Harry Bailey, pray for judgment in their favor and against

Defendant, Stirling Towing & Transport, LLC, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, plus all costs and other relief this court deems necessary.




                                                                                              Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 11 of 16




                                           COUNT III
                       Harry Bailey v. Stirling Towing & Transport, LLC
                             Respondeat Superior & Recklessness

       27.      Plaintiff incorporates the foregoing paragraphs of this Complaint as if fully set forth

at length herein.

       28.      The negligence, recklessness and/or carelessness of Defendant, itself and through

its agent, the driver of the motor vehicle, acting at all times relevant hereto within the scope of the

agency, which was the direct and proximate cause of the incident and the injuries and damages

sustained by the Plaintiff consist of the following:

             a. Operating his/her vehicle in a negligent, reckless and/or careless manner so as to

                 cause the Plaintiff’s vehicle to strike the Defendant’s vehicle without regard for

                 the rights or safety of Plaintiff or others, including by recklessly speeding by

                 Plaintiff, recklessly darting in front of Plaintiff’s vehicle, and, despite Defendants

                 knowing the danger and undue and/or excessive risk of harm s such behavior posed

                 to Plaintiff and others on the road, recklessly slamming on the breaks in an attempt

                 to further dart over to a disabled vehicle on the side of the road;

             b. Operating his/her vehicle into Plaintiff’s lane of travel;

             c. Failing to maintain proper distance between vehicles;

             e. Failing to have his/her vehicle under proper and adequate control;

             f. Operating his/her vehicle at a dangerous and excessive rate of speed under the

                circumstances;

             g. Violation of the assured clear distance rule;

             h. Failure to keep a proper lookout;




                                                                                             Case ID: 210300201
Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 12 of 16




  i. Failure to apply brakes earlier to stop the vehicle without causing the Plaintiff’s

     vehicle to strike the defendant’s vehicle;

  j. Being inattentive to his/her duties as an operator of a motor vehicle;

  k. Disregarding traffic lanes, patterns, and other devices;

  l. Driving at a dangerously high rate of speed for conditions;

  m. Failing to remain continually alert while operating said vehicle;

  n. Failing to perceive the highly apparent danger to others which the actions and/or

     inactions posed;

  o. Failing to give Plaintiff meaningful warning signs concerning the impending

     collision;

  p. Failing to exercise ordinary care to avoid a collision;

  q. Failing to be highly vigilant and maintain sufficient control of said vehicle and to

     bring it to a stop on the shortest possible notice;

  r. Operating said vehicle with disregard for the rights of Plaintiff, even though

     Defendant was aware or should have been aware of the presence of Plaintiff and

     the threat of harm posed to Plaintiff;

  s. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle when

     Defendant saw, or in the exercise of reasonable diligence, should have seen, that

     further operation in that direction would result in a collision;

  t. Failing to operate said vehicle in compliance with the applicable laws and

     ordinances of the Commonwealth of Pennsylvania, pertaining to the operation and

     control of motor vehicles, including being cited for a violation of Title 75, § 3714




                                                                                 Case ID: 210300201
        Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 13 of 16




                 titled “Careless driving,” and as such Defendants were cited for “driv[ing] a vehicle

                 in a careless disregard for the safety of persons or property…”;

             u. Operating his/her vehicle with reckless, willfull and/or wanton disregard for the

                 safety of plaintiff by operating his/her vehicle while being distracted and/or

                 otherwise impaired in blatant disregard for the health, safety, welfare, well-being

                 and rights of Plaintiff.

       29.       As a direct result of the negligent, reckless and/or careless, conduct of Defendant,

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, and/or aggravation of certain injuries including to the

neck, as well as back pain, all to Plaintiff’s great loss and detriment.

       30.       As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently, and may

in the future suffer great pain, anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       31.       As an additional result of the carelessness, recklessness and/or negligence of

Defendant, Plaintiff has suffered emotional injuries along with the physical injuries suffered.

       32.       As a direct result of the negligent, reckless and/or careless conduct of the

Defendant, Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but

not limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       33.       As a further result of the injuries sustained, Plaintiff has, is presently, and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss

and detriment.




                                                                                             Case ID: 210300201
       Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 14 of 16




       34.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff

have also incurred or will incur medical, rehabilitative and other related expenses in an amount

equal to and/or in excess of the basic personal injury protection benefits required by the

Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

       WHEREFORE, Plaintiff, Harry Bailey, demand judgment in Plaintiff’s favor and against

Defendant, Stirling Towing & Transport, LLC, in an amount in excess of Fifty Thousand

($50,000.00) Dollars, plus all costs and other relief this court deems necessary.



                                                     SIMON & SIMON, P.C.

                                                BY: ________/s______________________
                                                    Marc I. Simon, Esquire
                                                    Simon & Simon, P.C.
                                                    1818 Market Street
                                                    Suite 2000
                                                    Philadelphia, PA 19103
                                                    215-467-4666
                                                    Attorney for Plaintiff




                                                                                             Case ID: 210300201
Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 15 of 16




                                                               Case ID: 210300201
Case 2:21-cv-02786-MAK Document 1-1 Filed 06/23/21 Page 16 of 16




                                                               Case ID: 210300201
